Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION
Acknowledgment is made of the request under After Final Consideration Pilot Program (AFCP 2.0) filed on 03/13/2021.
Acknowledgment is made of applicant’s remarks filed on 03/13/2021, after the Final Office Action dated 01/13/2021. Claims 1, 3 and 11-13 have been amended, claims 6, 16 have been canceled.
Claims 1-5, 7-15 and 17-20 are pending.

Allowable Subject Matter
Claims 1-5, 7-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 11, 12 is the inclusion of the limitation 
“…a diffusion sheet having a plurality of second protrusions directly contacting the uneven surface of the second side of the first prism sheet and a plurality of first protrusions not directly contacting the first prism sheet, wherein the uneven surface having a transparent adhesive property adheres the first prism sheet and the diffusion sheet and diffuses incident light, wherein the plurality of prisms has a uniform height, wherein the plurality of second protrusions has a height greater than the plurality of first protrusions, wherein the plurality of second protrusions is directly attached to the uneven surface of the second side of the first prism, and wherein the plurality of second protrusions has a width narrower than a width of the plurality of first protrusions.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 11, 12. Claims 2-5, 7-10, 13-15 and 17-20 are also allowed due to their virtue of dependency.
Shimamura et al. US 2017/0322348,  O'Neill et al. US 2011/0051047 and Chang US 2009/0097273 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871